IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37578

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 338
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 28, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
SHAWN THOMAS WHEELER,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. John P. Luster, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of two years, for driving under the influence of intoxicants,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Elizabeth Ann Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Shawn Thomas Wheeler pled guilty to driving under the influence of intoxicants, Idaho
Code §§ 18-8004(1)(a), 18-8005(6), with other charges being dismissed. The district court
sentenced Wheeler to a unified term of six years, with a minimum period of confinement of two
years to run concurrently with a prior case. Wheeler appeals asserting that the district court
abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wheeler’s judgment of conviction and sentence are affirmed.




                                                   2